Citation Nr: 0719081	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
variously diagnosed psychiatric disorder, including 
psychophysiological gastrointestinal reaction, anxiety, and 
depression. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
variously diagnosed stomach disorder, including duodenal 
ulcer and gastroesophageal reflux disease (GERD). 

3.  Entitlement to service connection for a sleep disorder to 
include sleep apnea. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1953 to May 1956 and from December 1957 to August 
1966.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Phoenix Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 1999, the veteran testified 
before a Decision Review Officer (DRO); a transcript of that 
hearing is of record.  In January 2001 and May 2004, the 
Board remanded the claims for further development.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a variously diagnosed stomach disorder, 
including duodenal ulcer and GERD; and entitlement to service 
connection for a sleep disorder, to include sleep apnea are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's variously diagnosed psychiatric disorder has 
been manifested by occupational and social impairment due to 
depressed mood, anxiety, and panic attacks; occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; and impaired abstract thinking was not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent rating is not warranted for 
the veteran's variously diagnosed psychiatric disorder, 
including psychophysiological gastrointestinal reaction, 
anxiety, and depression. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim and has been notified 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist him.  In letters dated in 
May 2004 and March 2005, the Appeals Management Center (AMC) 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim; of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
May 2004 letter specifically advised the veteran to submit 
"any additional evidence or information you may have 
pertaining to your claim."  

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The June 1998 rating decision, the 
October 1998 statement of the case (SOC), and subsequent 
supplemental SOC's provided the text of the applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  

March 2006 letter and November 2006 SSOC notified the 
appellant of the type of evidence needed to evaluate the 
disability rating and to determine the effective date of an 
award in regards to the claim. (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.

II.  Factual Background

December 1996 to June 1997 treatment records from Denver VA 
Medical Center (VAMC) included mental health records.  A 
February 1997 mental status examination showed that the 
veteran was polite, friendly, cooperative, and had good eye 
contact.  At times he became tangential and had difficulty 
answering questions directly.  He demonstrated no display of 
psychotic or abnormal thoughts or perceptions.  He was alert 
and oriented in all spheres.  His insight was fair and 
judgment was good.  No suicidal or homicidal ideations were 
reported.  He was diagnosed with dysthymic disorder, 
adjustment disorder with depressed mood, rule out major 
depression, and rule out bipolar disorder.  He had a Global 
Assessment of Functioning (GAF) score of 55.  Another 
February 1997 record noted that he appeared anxious.  His 
speech was pressure and at times was tangential.  A March 
1997 record indicated that he often forgets what he intended 
to say at the beginning of a sentence as he moves 
associatively in initially-unintended directions.  Subsequent 
records indicated that he had a hard time staying focused and 
showed that he had a history of conflict in his relationships 
and a mistrust of women.  May 1997 records noted that the 
veteran left his wife, was homeless, was distraught and 
depressed, and indicated that he didn't care what happened to 
him.  He was hospitalized for depression. 

1997 to 1998 treatment records from Prescott VAMC included a 
September 1997 record that included a diagnosis of dysthymic 
disorder.  His GAF score was 65.  January and May 1998 
records included a diagnosis of recurrent major depression in 
remission.  His GAF was 61.  

On March 1998 VA examination, the veteran reported seeing 
therapists and psychiatrists on and off over the years.  He 
reported being hospitalized for two weeks in May 1997 for 
depression.  He was seeing a psychiatrist bimonthly.  He 
reported that his sleep disturbance condition was finally 
diagnosed as sleep apnea.  He was recently divorced. 
Subjective complaints included getting depressed, moody, and 
not talking much.  It was noted that he was teaching at a 
community college, six hours weekly, in which he denied any 
loss for time from his work as a result of his emotional 
problems.  He was also retired from the government.  
Socially, he reported that he finished a divorce action from 
his fourth wife.  He indicated that he had developed a close 
female friend at this time, but stated that he had no other 
friends at all.  He spoke logically and coherently with no 
impairment to thought process.  His speech was normal.  He 
denied any homicidal or suicidal thoughts.  He gave a history 
of panic attacks which began in 1964 but he reported having 
only a few over the past five years, each lasting only less 
than a minute.  He reported that his mood was moderately 
depressed and was occasionally moderately anxious.  
Standardized testing for depression revealed a moderate range 
of depression.  The diagnoses were major depression, non-
psychotic of moderate severity, and history of panic disorder 
under Axis I.  Under Axis III, the diagnosis was 
psychophysiological gastrointestinal disorder, manifested as 
"nervous gastritis".  His GAF score was 60.  The examiner 
stated that the previous diagnoses of neurosis and 
generalized anxiety disorder were consistent with the history 
and current diagnoses of major depression and history of 
panic disorder.  The examiner noted that the sleep disorder 
has been found to be due to a separate diagnosis known as 
sleep apnea.  The examiner stated that the veteran's most 
severely disabling symptoms have been the depression and 
anxiety with the gastrointestinal symptoms secondary.  

1998 to 2001 treatment records from Prescott VAMC included a 
January 2000 mental status examination that showed that the 
veteran was well dressed, had good grooming, was cooperative 
and friendly, and had a positive mental attitude that was 
within normal limits.  His speech was coherent, relevant, and 
goal-oriented without evidence of thought disorder.  He 
denied suicidal or homicidal ideations, hallucinations, and 
delusions.  His cognition was intact and his insight and 
motivation were good.  The diagnosis included recurrent major 
depression.  His GAF was 70.  Subsequent records showed 
treatment for anxiety. 

On November 2001 VA examination the diagnoses included 
chronic anxiety and depression, well controlled on 
medication.  An addendum to the November 2001 VA examination 
indicated that the veteran has had chronic anxiety and 
depression since 1966.  The physiologic gastrointestinal 
reaction is secondary to anxiety.  

On January 2002 VA examination, the veteran reported that he 
is currently receiving 60 minute psychotherapy sessions every 
two weeks at the Lake Havasu CBOB for social supports to 
sustain him.  The diagnoses included recurrent major 
depression of moderate severity, in full remission at the 
time of examination; generalized anxiety disorder; mental 
disorders (depression and anxiety) affecting a medical 
condition (GERD, r/o irritable bowel syndrome); and history 
of panic disorder.  His GAF was 70 (some mild symptoms and 
some difficulty in social and occupational functioning but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.)  

On April 2005 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported muscle tension, 
particularly in the neck area, when feeling stressed, and 
some anger with irritability manifested by verbal outburst 
and some intellectualized irritability.  He indicated that he 
falls asleep satisfactorily, but wakes up three or four times 
a night and feels tired in the morning.  It was noted that he 
retired from his federal job in 1995, but then taught at a 
community college.  Mental health symptomatology occurring in 
the work setting is not occurring because he has not been 
working.  When he was working, it appears that his mental 
health symptomatology was not a significant problem and his 
work performance was satisfactory.  Most of his social 
activities are within the immediate family.  He described 
himself as not being too big on friends.  He indicated that 
his current marriage was good and had he met his current wife 
first, there would have been no divorces (he has been 
divorced four times).  The examiner reported that the 
veteran's immediate and recent memories were intact; however, 
his remote memory was vague in some areas; his thought 
process production was spontaneous and abundant; there was 
continuity of thought that contained some rambling, but was 
goal directed and relevant; no suicidal or homicidal 
ideations were noted; there were no delusions; and he had 
adequate judgment and fair insight.  The examiner concluded 
that he had psychological factors (depression and anxiety) 
affecting a medical condition (gastrointestinal condition) 
with a GAF of 60.  

The examiner further stated that the psychological factors 
affecting the veteran's medical condition have been 
consistently identified as anxiety and depression.  The 
examiner opined, this diagnosis of psychological factors 
affecting a medical condition accounts for current 
symptomatology relevant to both anxiety and depression.  His 
records have been consistent in identifying gastrointestinal 
symptoms (nervous gastritis, gastrointestinal discomfort, 
spastic colitis) as related to symptoms of anxiety and 
depression.  The GAF assigned related only to that disorder 
and its current manifestations.  
III.  Criteria 

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The veteran's service connected disability has been rated 
under Code 9434 for major depressive disorder.  The criteria 
for rating major depressive disorder provide a 100 percent 
rating where there is total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9434.  

A 70 percent rating is warranted for major depressive 
disorder where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for major depressive 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

III.  Analysis

The veteran's variously diagnosed psychiatric disorder 
including psychophysiological gastrointestinal reaction, 
anxiety, and depression is essentially manifested by 
depressed mood, anxiety, panic attacks.  The most recent VA 
examination (dated in April 2005) included a GAF of 60.  A 
GAF of 51-60 indicates "moderate symptoms OR moderate 
difficulty in social, occupational, or school functioning."  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition).  At 
this time, it was specifically noted that the veteran's 
remote memory was vague in some areas; however, his recent 
and immediate memories were intact.  His thought process was 
spontaneous and abundant with some rambling, but was goal 
directed and relevant. He did not have suicidal or homicidal 
ideations or delusions.  He had adequate judgment and fair 
insight.  The evidence suggests that he was unemployed due to 
retirement, rather than to symptoms of a psychiatric 
disorder.  After reviewing all of the treatment records from 
the Prescott and Denver VAMC's and multiple VA examinations, 
the Board finds that the evidence does not show occupational 
and social impairment with deficiencies in most areas due to 
major depression symptoms such as those listed in the 
schedular criteria for a 50 percent rating (outlined above).  
There are no demonstrated flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impairment in short-term and long-term 
memory; impaired judgment; impaired abstract thinking; and/or 
disturbances of motivation and mood; and the evidence does 
not demonstrate difficulty in establishing and maintaining 
effective relationships.  He reported that his current 
marriage is good.  

In short, the disability picture presented is not one 
consistent with the degree of severity required to satisfy 
the schedular criteria for the next higher, 50 percent, 
rating (and does not approximate those criteria).  There is a 
preponderance of the evidence against the claim, and it must 
be denied.


ORDER

A rating in excess of 30 percent for a variously diagnosed 
psychiatric disorder, including psychophysiological 
gastrointestinal reaction, anxiety, and depression is denied.          



REMAND

At the outset, the Board recognizes that there have been 
previous remands for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

In May 2004, the Board remanded the claim to provide the 
veteran with a VA examination in June 2005.  More 
specifically, the VA examiner was to indicate whether the 
veteran's sleep disorder and/or stomach disorder are distinct 
physical disabilities, separate from the veteran's 
psychophysiological gastrointestinal reaction, or whether the 
veteran's sleep disorder and/or stomach disorder are 
symptomatic manifestations of, or secondary to, the veteran's 
psychophysiological gastrointestinal reactions.  If the 
veteran's sleep disorder and/or stomach disorder are separate 
and distinct from his psychophysiological gastrointestinal 
reaction, the examiner was to provide an opinion, based upon 
the evidence of record (including the veteran's service 
medical records) as to whether it is at least as likely as 
not that the veteran's sleep disorder and stomach disorder 
are related to service.  In the alternative, had the examiner 
found that the veteran had a sleep disorder and/or a stomach 
disorder separate and distinct from his psychophysiological 
gastrointestinal reaction but unrelated to service, the 
examiner was to offer an opinion as to whether it is at least 
as likely as not that the veteran's psychophysiological 
gastrointestinal reaction aggravated the two disorders.  The 
examiner was to provide a rationale for any opinions provided 
(See May 2004 Board remand, pg. 3, indented paragraph #3).  
On June 2005 examination, the examiner simply stated that 
there was no evidence to support the veteran's claim of 
gastrointestinal relationship to the sleep disorder.  No 
rationale was provided.  The Board finds this opinion to be 
inadequate as the examiner failed to address whether 
veteran's sleep disorder and stomach disorders were distinct 
physical disabilities; whether the veteran's sleep disorder 
and stomach disorder were symptomatic manifestations of, or 
secondary to, the veteran's psychophysiological 
gastrointestinal reactions; whether the sleep and stomach 
disorders were directly related to service; or whether the 
psychiatric disorder aggravated the sleep and stomach 
disorders.  

In June 2006, the VA examiner subsequently included an 
addendum to the June 2005 examination report in an attempt to 
comply with the remand instructions; however, the Board finds 
that the examination report remains inadequate.  The examiner 
only addressed the sleep disorder as it related to the 
psychiatric disorder.  The examiner still failed to address 
whether the sleep disorder was related on a direct basis to 
the veteran's service or whether it was aggravated by the 
service-connected psychiatric disorder.  The examiner 
completely failed to address the stomach disorder claim.  In 
a subsequent addendum in September 2006, the same VA examiner 
indicated that there was no change from his initial opinion 
provided in June 2005.  Therefore, the addendum is inadequate 
for the same reasons the June 2005 opinion was inadequate.  
The United States Court of Appeals for Veterans Claims has 
held that where remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance. See Stegall v. West, 11 Vet. App. 268 
(1998).  Given the above, the Board has no recourse but to 
remand the case again, for the actions that were not 
previously completed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for his sleep and stomach disorders.  
Complete records of such treatment should 
be obtained from all sources identified 
that have not already been associated 
with the claims file.   

2.  The RO/AMC should schedule the 
veteran for a VA examination with an 
appropriate physician, who has not 
previously examined the veteran, to 
determine the nature and etiology of any 
current stomach disorder, including 
duodenal ulcer and GERD.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.  
The examiner should indicate whether the 
veteran's current stomach disorder is a 
distinct physical disability, separate 
from the veteran's service-connected 
psychiatric disorder, or whether the 
veteran's current stomach disorder is 
symptomatic manifestation of, or 
secondary to, the veteran's psychiatric 
disorder.  

(a.)  If the veteran's stomach disorder 
is separate and distinct from his 
psychiatric disorder, the examiner should 
offer an opinion, based upon the evidence 
of record (including the various 
complaints noted in the veteran's service 
medical records) as to whether it is at 
least as likely as not that the veteran's 
current stomach disorder is related to 
service.  

(b.)  In the alternative, should the 
examiner find that the veteran has a 
current stomach disorder separate and 
distinct from his service-connected 
psychiatric disorder but unrelated to 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
stomach disorder is aggravated by the 
psychiatric disorder.  

(c.)  The examiner should state the 
rationale for any opinions expressed.  If 
the examiner cannot give an opinion 
without resort to speculation, he or she 
should so state.  

3.  The RO/AMC should schedule the 
veteran for a VA examination with an 
appropriate physician, who has not 
previously examined the veteran, to 
determine the nature and etiology of any 
current sleep disorder.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.  
The examiner should indicate whether the 
veteran's sleep disorder is a distinct 
physical disability, separate from the 
veteran's service-connected psychiatric 
disorder, or whether the veteran's 
current sleep disorder is symptomatic 
manifestation of, or secondary to, the 
veteran's psychiatric disorder.  

(a.)  If the veteran's current sleep 
disorder is separate and distinct from 
his psychiatric disorder, the examiner 
should offer an opinion, based upon the 
evidence of record (including the 
veteran's service medical records) as to 
whether it is at least as likely as not 
that the veteran's sleep disorder is 
related to service.  

(b.)  In the alternative, should the 
examiner find that the veteran has a 
sleep disorder separate and distinct from 
his service-connected psychiatric 
disorder but unrelated to service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's sleep disorder is 
aggravated by the psychiatric disorder.  

(c.)  The examiner should state the 
rationale for any opinions expressed.  If 
the examiner cannot give an opinion 
without resort to speculation, he or she 
should so state.  

4.  The claims should then be reviewed in 
light of all evidence added to the record 
since the last previous review of the 
claim.  If either claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and have the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


